DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Rejection under 35 U.S.C. §101

Applicant’s arguments, see page 8, line 17 through line 21, and the amendment to independent claims 19, filed September 26, 2022, with respect to the rejection of claims 19-24 under 35 U.S.C. §101 have been fully considered and are persuasive. The rejection of claims 19-24 under 35 U.S.C. §101 has been withdrawn.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 8, line 22 through page 11, line 13, and the amendment to independent claims 1, 7, 13, 19 and 25, filed September 26, 2022, with respect to the rejection of claims 1-30 under 35 U.S.C. §102(a)(1) as being anticipated by Fang (U.S. Patent No. 10,769,764) have been fully considered and are persuasive. The rejection of claims 1-30 under 35 U.S.C. §102(a)(1) as being anticipated by Fang (U.S. Patent No. 10,769,764) has been withdrawn.
New Grounds of Rejection 
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50). See Also MEPE 2106.04(a)(2)(II).
With regard to claims 1-30:
Step 1:
Claims 1-30 meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a system”, “a method”, and “a non-transitory machine readable medium” satisfy a “machine”, a “process”, and a “manufacture or composition of matter” categories.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claims 1, 7, 13, 19 and 25 as a whole recite “a system”, “a method”, and “a non-transitory machine readable medium” facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1, 7, 13, 19 and 25 in general is about how the “a system”, “a method”, and “a non-transitory machine readable medium” “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”. 
The limitations of “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Claims 2, 8, 14, 20 and 26 recite the limitations of “wherein the one or more visual effects are approximated”. The limitations of “wherein the one or more visual effects are approximated” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 3, 9, 15, 21 and 27 recite the limitations of “wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements” and Claims 4, 10, 16, 22 and 28 recite the limitations of “wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images”. The limitations of “wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements” and “wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 5, 11, 17, 23 and 29 recite the limitations of “apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated” and Claims 6, 12, 18, 24 and 30 recite the limitations of “wherein … the generated … downscaled version of the one or more images has a resolution of an initial aliased image”. The limitations of “apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated” and “wherein the one or more visual effects are approximated” and “wherein … the generated … downscaled version of the one or more images has a resolution of an initial aliased image” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
Claims 1, 7, 13, 19 and 25 recite only one physical element – circuitry or processors “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 
Claims 2, 8, 14, 20 and 26 recite only one physical element – neural networks “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 


Claims 5, 11, 17, 23 and 29 recite only one physical element – circuits “configured” to perform various tasks. As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 
Claims 6, 12, 18, 24 and 30 recite only one physical element – rendering engine “configured” to perform various tasks. As will be explained below, these various tasks can be performed as mental steps. With respect to the function of“wherein … the generated … downscaled version of the one or more images has a resolution of an initial aliased image”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 
Step 2B:
Does the claim recite additional elements that amount to significantly more than the judicial exception? No as explained below.  
This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims do not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not patent eligible.
Claims 1, 7, 13, 19 and 25 recite the limitations of “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”. 
The limitations of “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic circuitry or processors. That is, other than reciting “circuitry or processors” nothing in the claims elements precludes the step from practically being performed in the mind. This judicial exception is not integrated into a practical application. The “circuitry or processors” in the steps are recited at a high level of generality, (i.e., as generic circuitry or processors performing a generic computer function of processing data (the “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Claims 2, 8, 14, 20 and 26 recite the limitations of “wherein the one or more visual effects are approximated using one or more neural networks”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, that is, nothing in the claim precludes the steps from practically being performed in the mind but for the recitation of generic circuitry or processors. That is, other than reciting “circuitry or processors” nothing in the claims elements precludes the step from practically being performed in the mind. This judicial exception is not integrated into a practical application. The “neural networks” in the step is recited at a high level of generality, (i.e., as generic circuitry or processors performing a generic computer function of processing data (the wherein the one or more visual effects are approximated”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Claims 3, 9, 15, 21 and 27 recite the limitations of “wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements” and Claims 4, 10, 16, 22 and 28 recite the limitations of “wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, that is, nothing in the claim precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 5, 11, 17, 23 and 29 recite the limitations of “apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, that is, nothing in the claim precludes the steps from practically being performed in the mind but for the recitation of generic circuitry or processors. That is, other than reciting “circuits” nothing in the claims elements precludes the step from practically being performed in the mind. This judicial exception is not integrated into a practical application. The “circuits” in the steps are recited at a high level of generality, (i.e., as generic circuitry or processors performing a generic computer function of processing data (the “apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Claims 6, 12, 18, 24 and 30 recite the limitations of “wherein the downscaled version of the one or more images has a resolution of an initial aliased image generated by a rendering engine”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, that is, nothing in the claim precludes the steps from practically being performed in the mind but for the recitation of generic rendering engine. That is, other than reciting “rendering engine” nothing in the claims elements precludes the step from practically being performed in the mind. This judicial exception is not integrated into a practical application. The “rendering engine” in the step is recited at a high level of generality, (i.e., as generic circuitry or processors performing a generic computer function of processing data (the “wherein … the generated … downscaled version of the one or more images has a resolution of an initial aliased image”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims do not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not patent eligible. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Shechtman et al. (U.S. Patent No. 11,328,523) (hereafter referred to as “Shechtman”).  
	With regard to claim 1, Shechtman describes one or more circuits (see Figure 17, element refer for example to column 25, lines 55-67 and column 34, line 48 through column 35, line 25) to cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the one or more visual effects applied and an upscaled version of the one or more images (see Figure 10 and refer for example to column 23, lines 22-56).
As to claim 2, Shechtman describes wherein the one or more visual effects are approximated using one or more neural networks (see Figures 1, 2B and 2C, and refer for example to column 7, line 54 through column 8, line 13, column 11, lines 12-25, and column 12, line 54 through column 13, line 15).
In regard to claim 3, Shechtman describes wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
With regard to claim 4, Shechtman describes wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
As to claim 5, Shechtman describes wherein the one or more circuits are further to apply one or more enhancements to the upscaled version of the one or more images after the one or more visual effects are approximated (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
In regard to claim 6, Shechtman describes wherein the downscaled version of the one or more images has a resolution of an initial aliased image (see Figure 10 and refer for example to column 23, lines 22-56) generated by a rendering engine (refer for example to column 34, line 48 through column 35, line 51).
With regard to claim 7, Shechtman describes one or more processors (see Figure 17 and refer for example to column 25, lines 55-67 and column 34, line 48 through column 35, line 25) to cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the visual effects applied and an upscaled version of the one or more images (see Figure 10 and refer for example to column 23, lines 22-56).  
As to claim 8, Shechtman describes wherein the one or more visual effects are approximated using one or more neural networks (see Figures 1, 2B and 2C, and refer for example to column 7, line 54 through column 8, line 13, column 11, lines 12-25, and column 12, line 54 through column 13, line 15).
In regard to claim 9, Shechtman describes wherein the one or more visual effects include addition of bloom, color correction, motion blar, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
With regard to claim 10, Shechtman describes wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
As to claim 11, Shechtman describes wherein the one or more processors are further to apply one or more enhancements to the upscaled version of the one or more images, after the one or more visual effects are approximated (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
In regard to claim 12, Shechtman describes wherein the downscaled version of the one or more images has a resolution of an initial aliased image (see Figure 10 and refer for example to column 23, lines 22-56) generated by a rendering engine (refer for example to column 34, line 48 through column 35, line 51).
With regard to claim 13, Shechtman describes causing one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the visual effects applied and an upscaled version of the one or more images (see Figure 10 and refer for example to column 23, lines 22-56).
As to claim 14, Shechtman describes wherein the one or more visual effects are approximated using one or more neural networks (see Figures 1, 2B and 2C, and refer for example to column 7, line 54 through column 8, line 13, column 11, lines 12-25, and column 12, line 54 through column 13, line 15).
In regard to claim 15, Shechtman describes wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
With regard to claim 16, Shechtman describes wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
As to claim 17, Shechtman describes further comprising applying one or more enhancements to the upscaled version of the one or more images, after the one or more visual effects are approximated (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
In regard to claim 18, Shechtman describes further-comprising wherein the downscaled version of the one or more images has a resolution of an initial aliased image (see Figure 10 and refer for example to column 23, lines 22-56) generated by a rendering engine (refer for example to column 34, line 48 through column 35, line 51).
With regard to claim 19, Shechtman describes a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors (see Figure 17 and refer for example to column 25, lines 55-67 and column 34, line 48 through column 35, line 25), cause the one or more processors to at least cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the visual effects applied and an upscaled version of the one or more images (see Figure 10 and refer for example to column 23, lines 22-56).
As to claim 20, Shechtman describes wherein the one or more visual effects are approximated using one or more neural networks (see Figures 1, 2B and 2C, and refer for example to column 7, line 54 through column 8, line 13, column 11, lines 12-25, and column 12, line 54 through column 13, line 15).
In regard to claim 21, Shechtman describes wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
With regard to claim 22, Shechtman describes wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
As to claim 23, Shechtman describes wherein the instructions if performed further cause the one or more processors to apply one or more enhancements to the upscaled version of the one or more images, after the ore or more visual effects are approximated (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
In regard to claim 24, Shechtman describes wherein the downscaled version of the one or more images has a resolution of an initial aliased image (see Figure 10 and refer for example to column 23, lines 22-56) generated by a rendering engine (refer for example to column 34, line 48 through column 35, line 51).
With regard to claim 25, Shechtman describes one or more processors (see Figure 17 and refer for example to column 25, lines 55-67 and column 34, line 48 through column 35, line 25) to cause one or more visual effects to be applied to one or more images based, at least in part, on a downscaled version of the one or more images with the visual effects applied and an upscaled version of the one or more images (see Figure 10 and refer for example to column 23, lines 22-56).
As to claim 26, Shechtman describes wherein the one or more visual effects are approximated using one or more neural networks (see Figures 1, 2B and 2C, and refer for example to column 7, line 54 through column 8, line 13, column 11, lines 12-25, and column 12, line 54 through column 13, line 15).
In regard to claim 27, Shechtman describes wherein the one or more visual effects include addition of bloom, color correction, motion blur, lens flare, sharpening, filtering, chromatic aberration, lens distortion, chromatic glitch, or interface elements (refer to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
With regard to claim 28, Shechtman describes wherein a first parameterized function is determined for the downscaled version of the one or more images, and wherein a second parameterized function is determined based on the first parameterized function and used to approximate the one or more visual effects for the upscaled version of the one or more images (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
As to claim 29, Shechtman describes wherein the one or more circuits are further to apply one or more enhancements to the upscaled version of the one or more images, after the one or more visual effects are approximated (refer for example to column 8, lines 14-32 and to column 9, line 61 through column 10, line 7).
In regard to claim 30, Shechtman describes wherein the downscaled version of the one or more images has a resolution of an initial aliased image (see Figure 10 and refer for example to column 23, lines 22-56) generated by a rendering engine (refer for example to column 34, line 48 through column 35, line 51).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart, Rossi (‘963) and (‘639), Kennett, Yi, Pao (‘195) and (‘285), and Shechtman all discloses systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
September 6, 2022